 In the Matterof STOCKHOLDERS PUBLISHING COMPANY,INC.andLosANGELES NEWSBOYS LOCAL INDUSTRIAL UNIONNo.75, C. I.O.In the Matter ofHEARSTPUBLICATIONS, INCORPORATED (Los ANGELESEVENINGHERALD & EXPRESSDEPARTMENT)andLos ANGELES NEWS-BOYSLOCALINDUSTRIALUNION No. 75, C. I. O.In the Matter ofTIMES MIRROR Co.andLos ANGELES NEWSBOYS LOCALINDUSTRIAL UNION No. 75, C. I. O.,In the Matter ofHEARSTPUBLICATIONS, INCORPORATED (Los ANGELESEXAMINER DEPARTMENT)andLos ANGELES NEWSBOYS LOCAL INDUS-TRIAL UNION No. 75, C. I. O.Cases Nos. R-1923 to R-1926, inclusiveCERTIFICATION OF REPRESENTATIVESOctober 20, 1941On January 9, 1941, the National Labor Relations Board, hereincalled the Board, issued a. Decision and Direction of Elections in theabove-entitled proceedings.'Pursuant to the Direction of Electionsand various amendments. thereto,2 an election by secret ballot wasconducted on May 15, 1941, under the direction and supervision ofthe Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia), among employees of Hearst Publications, Incorporated (LosAngeles Examiner Department), Los Angeles, California, hereincalled the Los Angeles Examiner 3 On September 26, 1941, theBoard issued a Supplemental Decision and Direction,' which,interalia,directed the Regional Director to open and count the challenged`ballots cast by 93 persons named in the Supplemental Decision andDirection.On October 3, 1941, the Regional Director, acting pur-128 N. L. R. B., No. 151.2 29 N.L.R. B., No. 16; 29 N. L. R. B.,No. 1.6a; 30 N.L.R. B., No.110; 30 N. L.R. B., No. 110a; 31 N. L.R. B., No. 115.$ Pursuant to the said Decision and Direction of Elections,as amended,separate elec-tionswere also conducted on May,14 and 15, 1941, among employees of StockholdersPublishing Company, Inc., Hearst Publications,Incorporated(Los Angeles Evening Herald&Express Department)and The Times Mirror Company, all of Los Angeles,California.On July 30,1941, the Board issued its Supplemental Decision and Certification of Repre-sentatives based upon the results of the said elections(33 N. L. R. B., No. 188).''35 N. L. R. B., No. 179.36 N. L.R. B., No. 51.285 286DECISIONSOF NATIONALLABOR RELATIONS BOARDsuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued his SupplementalElection Report, copies of which were duly served upon the LosAngeles Examiner and upon Los Angeles Newsboys Local IndustrialUnion No. 75, C. I. O.In_his Supplemental Election Report the Regional Director reportedthat on October 1, 1941, he opened and counted the challenged ballotsreferred to, and that the final tabulation of the result of the ballotingwas asfollows :Total on eligibilitylist______________________________________453Totalballots cast------------------------------------------ 5321Total ballots challenged____________________________________153Total challenged ballots counted-----------------------------91Opened challengedballots not counted_______________________3Total challenged ballots notcounted-------------------------62Total votes for Los AngelesNewsboys Local Industrial UnionNo. 75, C. I. 0------------------------------------------''_61Totalvotes againstLos Angeles - Newsboys LocalIndustrialIndustrialUnion No. 75, C. I. O____________________________95The Regional Director reported that the 3 challenged ballots whichwere opened pursuant to said Supplemental Decision and Directionbut not counted were ballots for an election held among employees ofanother employer..No objections to the counting of the challenged ballots or to theSupplemental Election Report have been. filed by any of the parties.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Los Angeles Newsboys Local IndustrialUnion No. 75, C. I. 0., has been designated and selected by a majorityof all employees of Hearst Publications, Incorporated (Los AngelesExaminer Department), Los Angeles, California, who are newsboysengaged in the street sale of the Examiner at established spots 4 ormore hours a day, 5 or more days a. week, within Los Angeles, Cali-fornia, excluding temporary newsboys, as their representative forthe purposes'of collective bargaining, and that, pursuant to the pro-5In the Board's Supplemental Decision and Direction of'September 26, 1941, we statedthat*the Regional'Director reported that the ballots cast totaled 320 and that the chal-lenged'ballots totaled 152.In. his Supplemental Election Report the Regional'Directorreported that 1 of the challenge envelopes contained 2 ballots,so that in fact 321 ballotshad been cast,153. 'of which had been challenged.The extra ballot referred to wasfound to be for an election among employees of another employer and was therefore, asstated below,not counted.. STOCKHOLDERS PUBLISHING COMPANY, INC.287visions of Section 9 (a) of the Act, Los Angeles Newsboys LocalIndustrial Union No. 75, C. I. 0., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. GERAxn D. REILLY took no part in the consideration of the aboveCertification of Representatives.